                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT
                                   7                           NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                        BRIAN LEE TAYLOR,
                                   9                                                   Case No. 17-cv-05644-RS (PR)
                                                      Plaintiff,
                                  10
                                               v.                                      ORDER OF DISMISSAL
                                  11
                                        X. CANO, et al.,
                                  12
Northern District of California




                                                      Defendants.
 United States District Court




                                  13

                                  14

                                  15          Plaintiff has not complied with the Court’s order to file an amended complaint.
                                  16   Accordingly, this federal civil rights action is DISMISSED (without prejudice) for failing
                                  17   to comply with the Court’s order and for failing to prosecute, see Federal Rule of Civil
                                  18   Procedure 41(b). Because this dismissal is without prejudice, plaintiff may move to
                                  19   reopen the action. Any such motion must contain an amended complaint that complies in
                                  20   all respects with the Court’s order dismissing the complaint with leave to amend.
                                  21   The Clerk shall enter judgment in favor of defendants, and close the file.
                                  22          IT IS SO ORDERED.
                                  23                  28 2019
                                       Dated: January ___,
                                                                                        _________________________
                                  24
                                                                                            RICHARD SEEBORG
                                  25                                                      United States District Judge
                                  26
                                  27

                                  28
